CANTY, J.
I concur with Justice MITCHELL. In these days, when, as a general rule, parents exercise so little control over their children, and the conductor is not allowed to exercise any efficient control over them, and children have no wholesome fear of anything and no respect for any constituted authority, it is exceedingly difficult for the conductors of street cars and the drivers of other vehicles to keep children from riding on all sorts of dangerous places upon and beneath the vehicles. It is with much reluctance that I concur.